 
 
I 
111th CONGRESS
2d Session
H. R. 4986 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Royce (for himself, Ms. Watson, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To develop a strategy for assisting stateless children from North Korea, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the North Korean Refugee Adoption Act of 2010. 
2.Sense of CongressIt is the sense of Congress that— 
(1)thousands of North Korean children do not have families and are threatened with starvation and disease if they remain in North Korea or as stateless refugees in surrounding countries; 
(2)thousands of United States citizens would welcome the opportunity to adopt North Korean orphans; and 
(3)the Secretary of State and the Secretary of Homeland Security should make every effort to facilitate the adoption of any eligible North Korean children. 
3.DefinitionsIn this Act: 
(1)Foreign-sending countryThe term foreign-sending country— 
(A)means— 
(i)the country of the orphan’s citizenship; or 
(ii)if the orphan is not permanently residing in the country of citizenship, the country of the orphan’s habitual residence; and 
(B)excludes any country to which the orphan— 
(i)travels temporarily; or 
(ii)travels as a prelude to, or in conjunction with, his or her adoption or immigration to the United States. 
(2)Hague countryThe term Hague countries means a country that is a signatory of the Convention on Protection of Children and Cooperation in Respect of Intercountry Adoption, done at The Hague on May 29, 1993. 
(3)Non-Hague countryThe term non-Hague country means a country that is not a signatory of the Convention on Protection of Children and Cooperation in Respect of Intercountry Adoption, done at The Hague on May 29, 1993. 
4.Strategy on adoption of North Korean children by United States citizens 
(a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security and the Secretary of Health and Human Services, shall develop a comprehensive strategy for facilitating the adoption of North Korean children by United States citizens. 
(b)ConsiderationsIn developing the strategy under this section, the Secretary shall— 
(1)consider the challenges that United States citizens would encounter in attempting to adopt children from North Korea who are currently living in Hague countries and non-Hague countries regardless of their legal status in such countries; 
(2)propose solutions to deal with the situation in which a North Korean child does not have access to a competent authority in the foreign-sending country; 
(3)propose solutions to deal with North Korean children who are not considered habitual residents of the countries in which they are located; 
(4)evaluate alternative mechanisms for foreign-sending countries to prove that North Korean children are orphans when documentation, such as birth certificates, death certificates of birth parents, or orphanage documentation, is missing or destroyed; 
(5)provide suggestions for working with South Korea to establish pilot programs that identify, provide for the immediate care of, and assist in the international adoption of, orphaned North Korean children living within South Korea; 
(6)provide suggestions for working with aid organizations in Southeast Asia to identify and establish pilot programs for the identification, immediate care, and eventual international adoption of orphaned children from North Korea; 
(7)identify other countries in which large numbers of stateless, orphaned children are living who might be helped by international adoption; and 
(8)propose solutions for assisting orphaned children with Chinese fathers and North Korean mothers who are living in China and have no access to Chinese or North Korean resources. 
(c)Reporting requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report that contains the details of the strategy developed under this section. 
 
